
	
		I
		111th CONGRESS
		1st Session
		H. R. 2574
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Adler of New
			 Jersey (for himself and Mr.
			 Pascrell) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  preserve access to urban Medicare-dependent hospitals.
	
	
		1.Short titleThis Act may be cited as the
			 Urban Medicare-Dependent Hospitals
			 Preservation Act of 2009.
		2.Criteria and
			 payment for certain urban Medicare-dependent hospitals
			(a)In
			 generalSection 1886(d)(5) of the Social Security Act (42 U.S.C.
			 1395ww(d)(5)) is amended by adding at the end the following new
			 subparagraph:
				
					(M)(i)For cost reporting
				periods beginning on or after October 1, 2009, in the case of a subsection (d)
				hospital which is an urban Medicare-dependent hospital, payment under paragraph
				(1)(A) shall be equal to the sum of the amount determined under clause (ii) and
				the amount determined under paragraph (1)(A)(iii).
						(ii)The amount determined under this
				clause is, for discharges occurring during the cost reporting period that
				begins on or after October 1, 2009, and any subsequent cost reporting period,
				75 percent of the amount by which the hospital’s target amount for the cost
				reporting period (as defined in subsection (b)(3)(L)) exceeds the amount
				determined under paragraph (1)(A)(iii).
						(iii)The term urban
				Medicare-dependent hospital means, with respect to any cost reporting
				period to which clause (i) applies, any hospital—
							(I)located in an urban area;
							(II)that does not receive payment—
								(aa)under subparagraph (C) as a rural
				referral center;
								(bb)under subparagraph (D) as a sole
				community hospital;
								(cc)under subparagraph (B) or under
				subsection (h); or
								(dd)under subparagraph (F);
								(III)that is not a physician-owned hospital,
				as defined in section 489.3 of title 42, Code of Federal Regulations (as in
				effect as of the date of the enactment of this subparagraph); and
							(IV)for which not less than 60 percent of
				its inpatient days or discharges during the cost reporting period beginning in
				fiscal year 2006, or two of the three most recently audited cost reporting
				periods for which the Secretary has a settled cost report, were attributable to
				inpatients entitled to benefits under part
				A.
							.
			(b)Target payment
			 amountSection 1886(b)(3) of such Act (42 U.S.C. 1395ww(b)(3)) is
			 amended—
				(1)in subparagraph
			 (B)(iv), by striking and (D) and inserting , (D), and
			 (M); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(M)For cost
				reporting periods occurring on or after October 1, 2009, in the case of a
				hospital that is an urban Medicare-dependent hospital (as defined in subsection
				(d)(5)(M)), the term target amount means—
							(i)with respect to
				the first 12-month cost reporting period in which this subparagraph is applied
				to the hospital, the allowable operating costs of inpatient hospital services
				(as defined in subsection (a)(4)) recognized under this title for the hospital
				for the 12-month cost reporting period beginning during fiscal year 2002 or
				2006 (whichever results in a higher target amount), increased by the applicable
				percentage increase under subparagraph (B)(iv) for each of fiscal years 2003
				through 2009 or 2007 through 2009, respectively; and
							(ii)with respect to
				discharges occurring after the first 12-month cost reporting period in which
				this subparagraph is applied to the hospital, the target amount for the
				preceding year increased by the applicable percentage increase under
				subparagraph
				(B)(iv).
							.
				
